








UNSECURED PROMISSORY NOTE




 Scottsdale, Arizona

 May 11, 2016




FOR VALUE RECEIVED, the undersigned, Northsight Capital, Inc., a Nevada
Corporation with a business address of 7740 E. Evans Road, Scottsdale, AZ 85260
(hereinafter referred to as the “Maker”), hereby promises to pay to the order of
Sandor Capital Master Fund, with a mailing address of 2828 Routh St., St. 500,
Dallas, TX 75201 (“Holder”), the sum of SIXTY FIVE THOUSAND DOLLARS ($65,000)
and any other fees and charges, on May 11, 2017, subject to reasonable
extension, with the consent of the Holder, which consent shall not be
unreasonably withheld, conditioned or delayed (the “Maturity Date”)..




The entire balance of outstanding principal and other fees and charges shall be
due and payable on the earlier of the following: (I) the Maturity Date; and (ii)
an Event of Default (as defined below).




Interest shall not be payable under this Note unless and until the principal due
hereunder has been paid in full.  Once the principal amount of this Note has
been paid in full, interest shall only be payable under this Note if and to the
extent that the Maker’s majority joint venture company (which owns the URL
www.jointlovers.com) (“JVCO”) has revenues, in which case, interest shall be
payable as follows: Maker shall pay to Holder quarterly in arrears an amount
equal to the product of (i) a fraction, the numerator of which is the original
principal amount of this Note and the denominator of which is the principal
amount of all similar Notes issued in this series of Notes and (ii) twenty five
(25%) percent of the Net Revenues (defined below), after deduction of Operating
Expenses (defined below), of JVCO, until such time as the Holder has been paid
an aggregate of fifty (50%) percent of the original face amount of this Note.




For purposes of this Note, “Net Revenues” shall be defined as any and all
revenues of JVCO, including but not limited to revenues derived from
memberships, advertising, email lists, product sales, and data, less any
additional amounts that the JVCO partners determine to be necessary to meet the
operating needs of the Business, but not less than ten (10%) percent of gross
revenues. For purposes of this Note, “Operating Costs” shall be defined as
hosting, servers, website maintenance, marketing, social media, advertising,
customer service and support, audit and accounting, taxes, tax preparation,
filings and general and administrative support. For the avoidance of doubt, if
(i) the principal amount of this Note has been paid in full (or converted), (ii)
the original amount of this Note is $100,000 and the total amount of Notes in
the series is $500,000, (iii) JVCO has revenues after operating expenses of
$250,000 in a given quarter, then it shall pay to the holder of this Note
$12,500 with respect to such quarter, determined as follows: $100,000/$500,000 X
25% ($250,000) = $12,500.   

  

Each of the following shall constitute an “Event of Default” hereunder: (i)
Maker’s failure to make any payment when due hereunder; (ii) with respect to
Maker, the commencement of an action seeking relief under federal or state
bankruptcy or insolvency statutes or similar laws, or seeking the appointment of
a receiver, trustee or custodian for Maker or all or part of its assets, or the
commencement of an involuntary proceeding against Maker under federal or state
bankruptcy or insolvency statues or similar laws, which involuntary proceeding
is not dismissed or stayed within thirty (30) days; or (iii) if Maker makes an
assignment for the benefit of creditors.  If an Events of Default occurs, the
obligations under this note shall become immediately due and payable without
notice or demand.  




Maker agrees to pay all reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses incurred, or which may be
incurred, by Holder in connection with the enforcement and collection of this
note.  Such costs and expenses shall be payable upon demand for the same and
until so paid shall be added to the principal amount of the note.  




Maker hereby waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance and
enforcement of this note, and assent to extensions of the time of payment or
forbearance or other indulgence without notice.  No delay or omission of Holder
in exercising any right or remedy hereunder shall constitute a waiver of any
such right or remedy.  Acceptance by Holder of any payment after demand shall
not be deemed a waiver of such demand.  A waiver on one occasion shall not
operate as a bar to or waiver of any such right or remedy on any future
occasion.




This instrument, together with the Security Agreement between Maker and Holder
dated the date hereof contains the entire agreement among Maker and Holder with
respect to the transactions contemplated hereby, and supersedes all
negotiations, presentations, warranties, commitments, offers, contracts and
writings prior to the date hereof relating to the subject matter hereof. This
instrument may be amended, modified, waived, discharged or terminated only by a
writing signed by Maker and accepted in writing by Holder.





--------------------------------------------------------------------------------




This instrument shall be governed by Nevada law, without regard to the conflict
of laws provisions thereof.  For purposes of any action or proceeding involving
this note, Maker hereby expressly submits to the jurisdiction of all federal and
state courts located in the State of Arizona and consents to any order, process,
notice of motion or other application to or by any of said courts or a judge
thereof being served within or without such court’s jurisdiction by registered
mail or by personal service, provided a reasonable time for appearance is
allowed (but not less than the time otherwise afforded by any law or rule), and
waives any right to contest the appropriateness of any action brought in any
such court based upon lack of personal jurisdiction, improper venue or forum non
conveniens.  




This Note shall inure to the benefit of Holder’s successors and assigns.




Executed as an instrument under seal, as of the date first above written.




MAKER:




WITNESS:

Northsight Capital, Inc.







_____________________________________

/s/ John P. Venners                                 

Witness

By: John P. Venners, EVP, Operations




Print Name: ___________________________











2


